DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on September 13, 2021.
Claims 9 and 18 have been cancelled.
Claim 21 has been added.
Claims 1-8, 10-17 and 19-21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On line 13 of claim 10, the phrase “at low speed” has been deleted and replaced with the phrase “at speed”.
On line 4 of claim 12, the phrase “the amidships” has been deleted and replaced with the phrase “an amidships”.
On line 2 of claim 13, the phrase “the amidships” has been deleted and replaced with the phrase “an amidships”.

	On line 3 of claim 15, the phrase “the horizontal” has been deleted and replaced with the phrase “a horizontal”.
On line 4 of claim 16, the phrase “the horizontal” has been deleted and replaced with the phrase “a horizontal”.
On line 3 of claim 20, the phrase “the horizontal” has been deleted and replaced with the phrase “a horizontal”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The boat as claimed is not shown or suggested in the prior art because of the use of a boat that includes at least two electric drives that are placed symmetrically relative to a vertical median plane of said boat and each comprise a propeller that is placed in a duct, and for each said duct, a hull of said boat comprises a deflector that is configured to limit intake of a stream of water into each said duct.
The prior art as disclosed by Rieben (US 5,090,929) shows the use of a boat  with a propulsion system having at least one engine and at least two electric drives which each comprise a propeller that is disposed in a duct, and water intakes or orifices on either side of said boat that communicate with each said duct.  Alexander, Jr. et al.   (US 6,142,841) discloses a boat with a propulsion system having a pair of electric motors that are each connected to an impeller that is disposed in a duct with a converging nozzle and a continuous curved profile.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


September 16, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617